Citation Nr: 0429386	
Decision Date: 10/28/04    Archive Date: 11/08/04

DOCKET NO.  02-20 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUE

Entitlement to an increased rating for the service- connected 
herniated disc, L5-S1, with radiculopathy, currently 
evaluated as 20 percent disabling.  




REPRESENTATION

Appellant represented by:	The American Legion








ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from June 1981 to August 1981, 
from October 1983 to October 1987, and from March 1990 to 
March 1994.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision by the RO.  

In January 2004, the Board remanded this issue to the RO for 
additional development of the record.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  



REMAND

The veteran has been assigned a 20 percent evaluation for the 
service-connected low back disability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  Essentially, the veteran 
argues that his low back disability is more disabling than 
currently evaluated.  

The Board notes that, by regulatory amendment, effective on 
September 26, 2003, substantive changes were made to the 
schedular criteria for evaluating spine disabilities, as 
defined in 38 C.F.R. § 4.71a. See 68 Fed. Reg. 51454-51458 
(August 27, 2003).  

In this case, the veteran has been informed of the changes in 
the law by the Board in January 2004 and the RO's June 2004 
Supplemental Statement of the Case.  

The General Counsel of VA recently, citing United States 
Supreme Court and U.S. Court of Appeals for the Federal 
Circuit precedent, has held when a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the regulation identifies the types of claims to 
which it applies.  

If the regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  

If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision. See VAOPGCPREC 7-2003 (November 19, 2003).  

In cases such as this, the General Counsel's opinion dictates 
that the "old" criteria for evaluating spine disability apply 
prior to the change in regulation, or September 26, 2003, and 
that the new criteria apply thereafter.  

However, regardless of this interpretation, the Board notes 
that the retroactive reach of the new regulation under 38 
U.S.C.A. § 5110(g) (West 1991) can be no earlier than the 
effective date of that change.  See VAOPGCPREC 3-2000 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

Significantly, in response to a March 2004 duty to assist 
letter issued by AMC, the veteran indicated that he an August 
2004 appointment at the VA Medical Center (VAMC) for tests on 
his back and left hand.  Any additional testing or 
examination may provide further information needed to 
evaluate the severity of the service-connected low back 
disability.  

Accordingly, this case is remanded for the following actions:

1.  The RO should obtain any medical 
treatment records for the veteran's back 
disability from the Dorn VAMC for the 
period from August 2004 to the present.  

2.  Following completion of the 
development requested hereinabove, the RO 
should undertake to review the veteran's 
claim for increase in light of the 
applicable rating criteria.  This should 
include the assignment of a higher rating 
for the service-connected low back 
disability on the basis of the criteria 
for intervertebral disc syndrome and 
general formula for evaluating the spine.  
If any benefit on appeal remains denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence, and 
discussion of all pertinent regulations, 
including regulations implementing the 
VCAA the old and the amended rating 
criteria for rating criteria for spine 
disabilities.  They should be given a 
reasonable opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


